OPINION ON REHEARING
PER CURIAM.
We overrule appellant’s Motion for Rehearing, noting that, as we stated in our opinion of June 10, 1999, the trial court’s authority to renew the license for a 24-month period1 derives from Tex.Rev.Civ. Stat. Ann. art. 2372p-3 (Vernon Supp. 1999); thus appellant’s argument that the *38trial court lacked jurisdiction pursuant to Tex. Const, art. V, § 8 is without merit.
It is so ORDERED.
Justice O’CONNOR dissenting.

. We further note that the 24-month renewal granted by the trial court expired August 20, 1999.